Citation Nr: 1412095	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-41 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSION OF LAW

1.  Resolving doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that significant noise exposure during service caused his current bilateral hearing loss disability and tinnitus.  He specifically reported that he first noticed hearing problems and tinnitus during his military service and it has continued since.  As a result, he indicated that when he was exposed to noise after service, he used hearing protection.  

First, the Board finds that the audiological examination dated in September 2008 shows a bilateral hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss and tinnitus were caused or worsened by his military service.  

The Veteran's service treatment show no hearing loss complaints or complaints of ringing in the ears.  Induction and discharge audiological examinations showed hearing within normal limits for VA disability purposes, but there was a slight threshold shift at 500 to1000 Hz in the right ear.  

At the time the Veteran filed his claim for service connection, the first post-service treatment record showing hearing loss complaints was dated in February 2008.   

The Veteran was afforded a VA audiological examination in September 2008.  The examiner found that although the Veteran had a current bilateral hearing loss disability and tinnitus, they were less likely than not related to his military service.  In reaching this conclusion, the examiner pointed to the fact that the Veteran's separation audiological examination was within normal limits, and civilian noise exposure was the likely causes of his current conditions.  

It is important to note that the Board may not rely on a medical opinion that rejects a veteran's lay history solely because it is not corroborated by medical records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Importantly, the Veteran has consistently reported progressive hearing loss and tinnitus since his noise exposure during service.  Additionally, the examiner's rationale also attributes the Veteran's bilateral hearing loss and tinnitus to his post-service employment, but the Veteran has consistently reported the use of hearing protection during his post-service employment.  Although this examiner is competent and credible to provide this opinion, the opinion is assigned little probative weight as it appears to be based, in part, on an inaccurate factual basis.  

Additionally, the Veteran has consistently reported that he first experienced hearing loss and bilateral tinnitus in service, and they have continued since.  The Board notes that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing and ringing in the ears.  These are symptoms that come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan, supra.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  

As noted, the Veteran is competent to describe his in-service noise exposure and current difficulty hearing in his bilateral ears, as well as ringing in the ears, and the Board finds that his assertions are credible.  Specifically, the Veteran is competent to report symptoms such as decreased hearing acuity and ringing in the ears continuously since service.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service which caused bilateral hearing loss and tinnitus.  Continuity of symptomatology is, therefore, established for bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.303(b).

After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current bilateral hearing loss disability and tinnitus cannot be disassociated from his in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claims and the evidence against the claims are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER


Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


